Exhibit 10.3
 
RIDGEWOOD RENEWABLE POWER LLC
SENIOR EXECUTIVE BONUS PLAN
 
 
1.  Background.
 
(a) Ridgewood Renewable Power LLC (“RRP”) is a sponsor and managing shareholder
of the following investment vehicles (each, a “Trust” and collectively, the
“Trusts”):
 
          Ridgewood Electric Power Trust I (“Trust I”)
          Ridgewood Electric Power Trust II (“Trust II”)
          Ridgewood Electric Power Trust III (“Trust III”)
          Ridgewood Electric Power Trust IV (“Trust IV”)
          Ridgewood Electric Power Trust V (“Trust V”)
          The Ridgewood Power Growth Fund (“Growth”)
          Ridgewood/Egypt Fund (“Egypt Fund”)
          Ridgewood Power B Fund/Providence Expansion (“B Fund”)
 
(b)  Under the applicable organizational documents for each of the Trusts, RRP
has the right to participate in the ongoing distributions of the Trust after
investors in that Trust receive distributions equal to certain threshold amounts
generally when the investors’ original invested capital has in the aggregate
been returned.  RRP’s right to participate in such distributions of a Trust is
referred to herein as the “RRP Carried Interest.”
 
(c)  Each of the Trusts has made a variety of investments, is fully invested,
and it is not planned or expected that any of the Trusts will invest in any new
ventures other than the reorganization of the facilities located at Johnston,
Rhode Island.
 
(d)  In addition to the management of the businesses carried on by the Trusts,
RRP has developed or acquired for its own account using its own funds certain
business models, intellectual property, know-how, development rights, business
relationships and opportunities and other assets which are unrelated to any of
the projects or businesses of the Trusts (the “RRP Assets”).
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 2

    
(e) Each of Randall D. Holmes, Douglas R. Wilson and Stephen D. Galowitz
(individually, a “Participant” and collectively, “Participants”) serves as an
officer of RRP and shares responsibility for the operations of RRP as well as
the operations of the projects owned by each of the Trusts.
 
(f)  RRP has determined that it may be advantageous for each of the Trusts to
sell or otherwise dispose of the projects owned by such Trust (a “Trust Asset
Disposition”).  RRP may also determined to sell or otherwise dispose of all of
the RRP Assets (the “RRP Asset Disposition”).  For the avoidance of doubt, it is
not expected that any RRP Asset Disposition will include the sale of RRP or the
transfer of RRP’s name.
 
(g)  Each Participant has been and will be substantially involved in the
planning for and execution of any Trust Asset Dispositions and any RRP Asset
Disposition, and RRP anticipates that each Participant will continue to be
substantially involved in these activities.  RRP has determined to adopt and
implement this RRP Senior Executive Bonus Plan (this “Plan”) in order to provide
a cash incentive to each Participant in connection with successful consummations
of one or more of the Trust Asset Dispositions and/or the RRP Asset Disposition,
in each case on the terms and conditions set forth herein.
 
2.  Creation of Senior Executive Bonus Pool; General Rules.
 
(a)  Amounts Credited to Senior Executive Bonus Pool.  To the extent that RRP
hereafter receives (i) any amount of cash or other property from any Trust with
respect to the RRP Carried Interest in that Trust in connection with a Qualified
Transaction, or (ii) any proceeds in the form of cash or other property from the
RRP Asset Disposition (net of a pro-rata portion of any out-of
pocket-transaction expenses or costs directly related to the RRP Asset
Disposition) in connection with a Qualified Transaction, then a portion of the
amounts of such cash and a portion of the fair market value of such other
property as of the date of receipt by RRP, but in all cases in the form of cash
pursuant to Section 2(d) or Section 2 (f) as applicable, shall be notionally
credited to a senior executive bonus pool under this Plan (the “Senior Executive
Bonus Pool”). The portion of the RRP Carried Interest from each of the Trusts
and the portion of the proceeds from the RRP Asset Disposition in connection
with a Qualified Transaction to be credited to the Senior Executive Bonus Pool
will be credited according to the following schedule:
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 3

 
 

 SOURCE
 PERCENTAGE AMOUNT
   
Trust I
 30%
Trust II
 25%
Trust III
 25%
Trust IV
 25%
Trust V
 25%
Growth
 25%
Egypt Fund
 25%
B Fund
 25%
RRP Asset Disposition
 30%

 
Except as provided for below, the amounts to be notionally credited to the
Senior Executive Bonus Pool shall not be reduced by any amounts, including,
without limitation, back-end fees paid to brokers, registered representatives or
others who participated in the original placement of interests in any of the
Trusts, or bonuses paid pursuant to any bonus pool or other arrangements or
agreements for payments to officers and/or employees of RRP or Ridgewood Power
Management LLC, any internal reserves or any other expenses incurred or accrued
by RRP (other than the pro-rata portion of out-of-pocket transaction expenses or
costs incurred by RRP directly in connection with the RRP Asset Disposition as
described above).    For purposes of this Plan, a Qualified Transaction means an
RRP Asset Disposition or a Trust Asset Disposition that is consummated pursuant
to a definitive purchase and sale agreement executed and delivered by all the
parties thereto on or prior to June 30, 2009.
 

--------------------------------------------------------------------------------


    

 
Senior Executive Bonus Plan
 
Page 4

 
(b)  Payments to Participants.  Subject to the limitations described in Section
2(c), Section 2(d) and Section 2 (f) as applicable, and the satisfaction of the
Participant Conditions set forth in Section 3 (the “Limitations”), RRP shall pay
in cash an amount equal to the total of the amounts notionally credited to the
Senior Executive Bonus Pool.  Such notional credits shall be paid out by RRP to
Participants, in the percentage amounts set forth in Exhibit A attached hereto
(subject to adjustments for valuation disputes provided for in Section 2 (d) and
Section 2 (f)), immediately following the time in which the notional credits are
made pursuant to Section  2(a), subject to satisfaction of the Limitations (if
applicable) and with respect to disputed notional amounts, the resolution of
disputes over notional amounts pursuant to Section 2 (d) or Section 2 (f) as
applicable, and such payment shall in all instances be made no later than the
15th day of the calendar year following the calendar year in which the notional
credits are made pursuant to Section 2(a)  (or, if applicable, the 15th day of
the calendar year following the calendar year in which the Limitations are
satisfied).
 
 
(c)  Sale-Related Third Party Restrictions Applicable to RRP.  Notwithstanding
the payment requirements of Section 2(b), in the event that RRP receives cash or
other property that would otherwise be notionally credited to the Senior
Executive Bonus Pool pursuant to Section 2(a) from a Trust Asset Disposition,
but such cash or property is subject to restrictions imposed solely by the terms
of the sale or other agreements setting out the terms of such Trust Asset
Dispositions  giving rise to the receipt of such cash or other property which
restrictions denies or restricts RRP’s unfettered ability to make use of such
cash or other property for its own use, then the amount of cash or other
property subject to such restrictions shall not be subject to the notional
crediting requirements of Section 2(a) and will not be subject to the payment
requirements of Section 2(b) unless and until, and only to the extent that such
restrictions lapse or are otherwise removed or RRP is otherwise able to make use
of such cash or other property as RRP sees fit
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 5

 
(d)  Valuation of Property Received by RRP.  To the extent that RRP receives
non-cash property with respect to Section 2(a) from a Trust Asset Disposition,
then RRP shall make a good faith determination of the fair market value of such
property as of the date received by RRP (whether or not such property is subject
to restrictions), and shall notionally credit the amount of such fair market
value to the Senior Executive Bonus Pool as provided in this Plan and shall
notify Participant of such valuation within 10 days of such determination.  If
any one or more of Participants disputes the valuation determination made by
RRP, such Participant(s) shall notify RRP in writing of such dispute within 20
days after notification of the valuation by RRP, which notice shall include an
alternative valuation proposed by  Participant(s) and such disputed notional
amount shall be removed from the Senior Executive Bonus Pool with respect to
such Participant and such Participant shall be entitled receive the notional
amount in dispute pursuant to the terms of this Plan when the dispute is
resolved by settlement or arbitration.  To the extent that such dispute is not
resolved within 30 days after such notice to RRP from Participant, then such
dispute shall be submitted to arbitration as provided in Section 8(c). A dispute
by one Participant shall not affect any other Participant or the notional value
of such others Participant’s account or delay distribution under this Plan to
such other Participant.
 
(e)  Receipt by RRP of Restricted Securities.  If and to the extent that RRP
receives securities that are subject to resale restrictions pursuant to Federal
or state securities laws or are otherwise restricted with respect to resale or
transfer for reasons unrelated to any holdback or similar provision  pursuant to
the terms of the Trust Asset Disposition transactions (“Restricted Securities),
these Restricted Securities will be treated as if such restrictions did not
exist for purposes of valuation pursuant to Section 2(d), the value of such
Restricted Securities shall be notionally credited to the Senior Executive Bonus
Pool as provided in Section 2(a) and will not be subject to the provisions of
Section 2(c) solely as a result of such resale and transfer restrictions.  If
such Restricted Securities are subject to holdback or similar restrictions
imposed solely by the terms of the sale or other agreements setting out the
terms of such Trust Asset Dispositions giving rise to the receipt of such
Restricted Securities (“Other Restrictions”), then the provisions of Section
2(c) will apply but only to the extent of the Other Restrictions.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 6

 
(f)  RRP Asset Disposition Property.   If and to the extent that RRP receives
securities or other property excluding cash in an RRP Asset Disposition and such
securities or other non-cash property is subject to resale or transfer
restrictions or are subject to any holdback or similar restrictions imposed by
the agreement(s) setting out the terms of such RRP Asset Disposition (“RRP
Disposition Restricted Property”), then the RRP Disposition Restricted Property
shall be valued on the date when, and notionally credited to the Senior
Executive Bonus Pool as provided in Section 2 (a) on, the first date that the
restrictions are no longer applicable to RRP.  RRP shall notify Participants of
the valuation of the RRP Disposition Restricted Property and a Participant shall
have the right to contest such valuation in the same manner applicable to a
Trust Asset Disposition in Section 2 (d) and Section 2 (d) shall otherwise
apply. If cash is received in an RRP Asset Disposition and it is subject to a
holdback or other restriction imposed by the sale agreement(s) related thereto,
then the Senior Executive Bonus Pool shall not be notionally credited with
respect to such cash until such restrictions have expired with respect to RRP
and then the Senior Executive Bonus Pool shall be notionally credited as
provided in Section 2 (a) on the date of the expiration thereof.
 
(g)  Computation Methodology.  Attached hereto as Exhibit B is a sample
spreadsheet setting forth the computation methodology of amounts of
distributions payable to the Participants under this Plan.  RRP and
each  Participant has reviewed these spreadsheets and confirm that such
spreadsheets accurately set forth the calculation methodology of this Plan.  The
actual computation will use this methodology along with the actual amounts of
the RRP Carried Interest and the proceeds from the RRP Asset Disposition at such
time as they are known.
 
3.  Participant Conditions.
 
The right of any Participant to receive distributions from this Plan shall be
subject to the following conditions (the “Participant Conditions”):
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 7

 
(a)  Subject to the other provisions of this Section 3 such Participant remains
an employee of RRP through the date of the closing of any Trust Asset
Disposition or RRP Asset Disposition that results in the receipt by RRP of any
cash or other property as described in Section 2(a);
 
(b)  If such Participant’s employment is terminated other than by death or
incapacitating disability, such Participant shall execute, as of the date of
such termination, an Agreement, Release and Confidentiality Agreement
substantially in the form of Exhibit C attached hereto.
 
(c)  For purposes of this Section 3, if a Participant voluntarily terminates his
employment with RRP in order to provide continued assistance to any purchaser in
a Trust Asset Disposition transaction or RRP Asset Disposition transaction, then
such Participant will forfeit 50% of such Participant’s interest in the Senior
Executive Bonus Pool attributable to the RRP Carried Interest or proceeds from
any RRP Asset Disposition transactions subsequent to the sale resulting in such
voluntary termination. For the avoidance of doubt, such Participant will not, as
a result of such voluntary termination, forfeit any payments attributable to
transactions giving rise to RRP Carried Interests or RRP Asset Disposition
proceeds (i) contracted for prior to such voluntary termination and subsequently
completed with the same counterparty or (ii) representing amounts subject to the
provisions of Section 2(c) or Section 2 (f) or a dispute as provided in Section
2(d) or Section 2 (f) at the time of the voluntary termination.
 
(d)  If a Participant’s employment is terminated by RRP for cause, then such
Participant shall forfeit any right to receive any further distributions under
this Plan relating to Trust Asset Dispositions or RRP Asset Dispositions the
sales contracts for which are entered into subsequent to such termination.  To
the extent sales contracts for Trust Asset Dispositions that give rise to RRP
Carried Interests or for RRP Asset Disposition have been entered into prior to
such termination for cause and such transactions are completed on substantially
the same terms, such Participant will be eligible to receive payments pursuant
to Section 2(b) as if no termination had taken place.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 8

 
Notwithstanding the foregoing provisions of this Section 3, if a Participant’s
employment with RRP is terminated by death, by reason of disability, or
otherwise by RRP without cause, then such Participant (or his legal
representatives or his estate, as the case may be) shall continue to have the
right to receive all distributions under this Plan made after the date of such
termination, without limitation except as provided in Section 3(c) and to the
extent applicable Section 3(b).
 
4.  Shortfall/Buyer Employment Obligation.
 
RRP believes that one or more of the purchasers in a Trust Asset Disposition
transaction or an RRP Asset Disposition transaction may wish to secure the
services of one or more of  Participants during a transition period, but there
can be no assurance that any such purchaser will offer to continue any or all of
any Participant’s employment arrangements on the same terms and conditions as
Participant’s employment arrangements with RRP.  If RRP reasonably requests that
a Participant provide continued assistance in the New York metropolitan area to
a reputable purchaser in a Trust Asset Disposition transaction or an RRP Asset
Disposition transaction, in order to secure a successful transition of
operations to such purchaser, then each Participant agrees to provide such
requested assistance to the purchaser for a period not to exceed one year after
the closing of the applicable Trust Asset Disposition transaction or RRP Asset
Disposition transaction, as the case may be, so long as RRP makes payments to
such Participant at regular RRP payroll intervals of an amount equal to 75% of
the amount by which the total compensation (ignoring for this purpose payments
under this Plan) provided by RRP to such Participant as of the relevant closing
date is greater than the total compensation provided from time to time
thereafter by the purchaser to such Participant.   Such payments by RRP pursuant
to this Section 4 shall be made for a period of one year from the date
Participant joins the employment of such purchaser in an Trust Asset Disposition
or RRP Asset Disposition whether or not Participant remains in such purchaser’s
employ or not for such one year period except if termination is as a result of
Participant’s death or disability then such payments shall cease on such date.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 9

 
5.  Assignment of Payments From This Plan.
 
Except for payments to an estate of a Participant in the event of his death, or
personal representative in the event of incapacitating disability, any rights
that a Participant has to receive distributions under this Plan shall not be
subject to voluntary or involuntary transfer, alienation, or assignment and, to
the fullest extent permitted by law, shall not be subject to attachment,
execution, garnishment, sequestration, or other legal or equitable process.  In
the event that a Participant attempts to assign, transfer, or dispose of such
right or if an attempt is made to subject said right to such process, such
assignment, transfer or disposition shall be null and void.
 
6.  Adjustment of Participation Percentages.
 
In the event that a Participant ceases to be entitled to further distributions
from this Plan or is to receive reduced distributions as provided in Section
3(c) and if such Participant is Randall D. Holmes or his heirs, then the portion
of the Senior Executive Bonus Pool allocated to him which is not to be received
by him or his heirs shall be reallocated to RRP and if such Participant is not
Randall D. Holmes or his heirs, then the percentage amount (or portions of the
percentage amount in the case of Section 3(c)) attributable to such Participant
set forth in Exhibit A attached hereto shall be reallocated, pro-rata based on
the then existing participation percentages, among those Participants that
remain eligible to participate in subsequent distributions.  Such remaining
Participants may admit additional Participants to the Plan subject to the
approval of each Participant then existing, such approval to be in the absolute
discretion of each such Participant.
 
7.  Execution of Release.
 
If a Participant fails to execute or revokes his signature on his Agreement,
Release and Confidentiality Agreement, Participant agrees to return to RRP and
RRP shall have the right to recover, all of the distributions made to such
Participant under this Plan, and RRP will have no further obligation to pay such
Participant any further distributions hereunder.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 10

 
8.  Miscellaneous.
 
(a)     Participation Agreement.  A Participant shall become entitled to the
benefits of this Plan and shall agree to abide by its terms and conditions upon
execution of a participation agreement (the “Participation Agreement”)
substantially in the form attached as Exhibit D hereto.
 
(b)     Illegality.  If any provision of this Plan or the Participation
Agreement,  is held to be illegal, void, or unenforceable, that holding shall
have no effect upon, and shall not impair the legality or enforceability of, any
other provision of this Plan or the Participation Agreement; provided, however,
that, upon any finding that any provision is illegal, void or unenforceable, RRP
will promptly execute an amendment to this Plan with a provision of comparable
scope and effect that has been revised only to the extent needed to render it
legal and enforceable which amendment shall be binding on all Participants
except as provided in Section 8(n).
 
(c)     Arbitration.  It is agreed that any claim or dispute arising out of or
relating to this Plan or a Participation Agreement will be settled by private
and binding arbitration to be conducted before a single arbitrator in the State
of New Jersey.  Unless otherwise mutually agreed by RRP and Participant or
Participants involved, the arbitration proceeding shall be conducted pursuant to
the American Arbitration Association Rules for the Resolution of Employment
Disputes.  Arbitration may be invoked by written notice to the American
Arbitration Association, served upon the opposing party by registered mail,
stating with particularity the issue(s) posed for arbitration; provided,
however, that no request for arbitration may be made until thirty (30) days
after written notice of the claim or dispute has first been forwarded by
certified mail to the other party.  The arbitration proceedings shall be private
and confidential and all information disclosed in the course of the arbitration,
as well as the arbitration award, shall be confidential.  Judgment may be
entered upon any award rendered by the arbitrator.
 
(d)     Additional Documents.  At any time and from time to time, RRP will
execute and deliver such documents as may be reasonably necessary to effectuate
the purposes of this Plan.
 

--------------------------------------------------------------------------------


   

 
Senior Executive Bonus Plan
 
Page 11

 
(e) Entire Agreement.  This Plan and the Exhibits hereto set forth the entire
understanding of RRP and Participants with respect to the subject matter hereof
and supersedes all existing agreements among them concerning such subject
matter.
 
(f)  Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be given by Federal Express,
Express Mail, or similar overnight delivery or courier service or delivered (in
person or by telecopy, telex, or similar telecommunications equipment) against
receipt to the party to whom it is to be given at the address of such party set
forth below (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this section.  Any notice or other
communication shall be deemed given at the time of receipt thereof.
 
 

 
If to RRP:
Ridgewood Renewable Power LLC   947 Linwood Avenue   Ridgewood, NJ 07450  
Attention: Robert Swanson       Fax: (201) 447-0474      
If to any Participant:
To such Participant’s home address as reflected on RRP’s books.

                                   
(g)  Waiver, etc.  Any waiver by a Participant or RRP of a breach of any term of
this Plan shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Plan.  The
failure of a Participant or RRP to insist upon strict adherence to any term of
this Plan on one or more occasions will not be considered a waiver or deprive
that person of the right thereafter to insist upon strict adherence to that term
of any other term of this Plan.  Any waiver must be in writing signed by the
person granting the waiver.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 12

 
(h) Successors.  The provisions of this Plan shall be binding upon and inure to
the benefit of RRP and its respective successors and assigns and each
Participant and his assigns, heirs, and personal representatives.
 
(i)  No Third Party Beneficiaries.  This Plan does not create, and shall not be
construed as creating, any rights enforceable by any person, except Participants
and their heirs and personal representatives.  This Plan does not create a right
in any Participant to continued employment by RRP or any of its affiliates.
 
(j)  Governing Law; Litigation.  This Plan shall be governed by, and construed
in accordance with, the laws of the State of New Jersey, without giving effect
to conflicts of laws.  Except for arbitration of disputes required by this Plan,
any action, suit, or proceeding arising out of, based on, or in connection with
this Plan or the transactions contemplated hereby may be brought only in the
United States District Court for the District of New Jersey or any court of the
State of New Jersey located in the County of Bergen, and RRP and each
Participant shall not assert, by way of motion, as a defense, or otherwise, in
any such action, suit, or proceeding, any claim that RRP or a Participant is not
subject personally to the jurisdiction of such court, that RRP’s or such
Participant’s property is exempt or immune from attachment or execution, that
the action, suit or proceeding is brought in an inconvenient forum, that the
venue of the action, suit, or proceeding is improper, or that this Plan or the
subject matter hereof may not be enforced in or by such court.
 
(k) Additional Compensation.  The distributions made under this Plan are in
addition to any other compensation arrangements of  Participants including but
not limited to any amounts that Participants may receive under ongoing “at-will”
employment arrangements by Participants with RRP; provided, however that no
Participant shall be eligible for any severance payment upon termination of
employment by RRP or any affiliate of RRP as a result of any other plan of RRP
or any of its affiliates or participation in any stay bonus or similar
arrangement of RRP or any affiliate of RRP.
 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 13

 
(l)  Unfunded Obligations. The right to receive distributions under this Plan is
an unsecured promise by RRP to pay to Participant a cash amount on the terms of
this Plan and Participant shall have no security interest in any of the assets
or rights of RRP.
 
(m) Tax Matters.  All distributions to be made to Participants under this Plan
are subject to appropriate tax withholding and other deductions required by law.
 
(n) Amendment, Administration and Interpretation of the Plan.  No amendment to
this Plan that materially adversely affects a Participant may be made without
such Participant’s approval; provided that, RRP may amend this Plan without such
approval to comply with applicable law, including without limitation the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Any payment hereunder may be deferred by RRP to the extent such
deferral would avoid the application of a tax liability under Section 409A of
the Code, including to the dates of a Participant’s separation from
service. This Plan will be administered and interpreted by Robert Swanson or his
designee and his determinations shall be final and binding on Participants in
the absence of manifest error or bad faith.
 
(o) Termination.  This Plan shall terminate upon the earlier to occur of (i) the
complete distribution to each of the Participants of all amounts due under this
Plan and (ii) December 31, 2015.
 
(p) Exhibits.  The following Exhibits are included as a part of this Plan:
 
 
i.
Exhibit A
-
Applicable Participant Percentages

 
ii.
Exhibit B
-
Computation methodology and Sample calculation of the distributions to
Participants

 
iii.
Exhibit C
-
Form of  Agreement, Release and Confidentiality Agreement

 
iv.
Exhibit D
-
Form of Participation Agreement

 

--------------------------------------------------------------------------------


 

 
Senior Executive Bonus Plan
 
Page 14

 
 
EXHIBIT A
 
 
 
 
Randall D. Holmes
 50%   Douglas R. Wilson  25%   Stephen D. Galowitz  25%  

 
 
                                                      
                                                                                                                     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

